Exhibit 10.3

NORTHROP GRUMMAN 2006 ANNUAL INCENTIVE PLAN

AND

INCENTIVE COMPENSATION PLAN (for NON-SECTION 162(m) OFFICERS)

SECTION I

PURPOSE

Northrop Grumman has an annual incentive program to promote the success of the
Company and render its operations profitable to the maximum extent by providing
incentives to key employees. Participating employees have varying degrees of
impact on the overall success and performance of the Company. To facilitate the
appropriate incentive level for each Participant, Northrop Grumman utilizes two
incentive plans that use common financial and business performance criteria:

 

  •   The Incentive Compensation Plan (ICP)

 

  •   The Annual Incentive Plan (AIP)

SECTION II

DEFINITIONS

 

1. Company—Northrop Grumman Corporation and such of its subsidiaries as are
consolidated in its consolidated financial statements.

 

2. Code—The Internal Revenue Code of 1986, as amended from time to time.

 

3. Committee—The Compensation and Management Development Committee of the Board
of Directors of the Company.

 

4. Incentive Compensation—Awards payable under these plans.

 

5. Participant—An employee of the Company granted or eligible to receive
Incentive Compensation award under one of these Plans.

 

6. Performance Criteria—The performance criteria is a weighted combination of
various financial and non-financial factors approved by the Committee for the
Performance Year.

 

7. Performance Year—The year with respect to which an award of Incentive
Compensation is calculated and paid.

 

8. Plans—Collectively, the Incentive Compensation Plan (ICP); and/or the Annual
Incentive Plan (AIP).

 

9. Plan Year—The fiscal year of Northrop Grumman Corporation.

 

10. Section 162(m) Officer—An employee who is a “covered employee” as defined in
Section 162(m) of the Code with respect to an award of Incentive Compensation
under the 2002 Incentive Compensation Plan for any Performance Year.

SECTION III

PARTICIPATION

Employees may be eligible for incentive compensation under one of the Northrop
Grumman incentive plans as described below.

 

1. Incentive Compensation Plan (ICP):

 

  a.

Employees eligible to receive incentive compensation under the ICP are elected
corporate officers of the rank of vice president and above and the presidents of
those consolidated subsidiaries that the

 

1 of 7



--------------------------------------------------------------------------------

 

committee determines to be significant in the overall corporate operations that
are not section 162(m) officers for the performance year. If an executive
receives or is eligible to receive an incentive compensation award under the
2002 Incentive Compensation Plan for 162(m) officers, then the executive will
not be eligible and shall not receive an incentive compensation award under the
ICP.

 

  b. Directors, as such, shall not participate in the ICP, but the fact that an
elected corporate officer or subsidiary president is also a director of the
Company shall not prevent participation.

 

2. Annual Incentive Plan (AIP):

 

  a. Employees eligible to receive incentive compensation awards under the AIP
are appointed vice presidents, senior management, middle management and
individual key contributors (employees normally in a position that customarily
perform quasi-management or team leadership duties). In addition, employees may
be eligible to participate in the AIP if they have specific individual goals
that directly contribute to the attainment of their respective business unit’s
operating goals or if employees are considered “high performing” and are in a
position to make measurable and significant contributions to the success of the
Company.

 

  b. At the beginning of, or prior to, a performance year, the Company’s CEO
approves the number of participants eligible for participation in the AIP.
Participants are then selected by their management based on an assessment of
their position relative to other candidates, their performance, and their
potential impact on achievement of business unit and the Company goals.

 

  c. Participation in the AIP during any performance year does not imply nor
guarantee participation in the AIP in future years.

 

3. Non-Duplication of Awards

 

  a. A participant may not receive an incentive compensation award under more
than one of the above plans for the performance year. The only exception to this
is in the event that an individual is a participant in a particular plan for a
portion of the performance year and then is selected to participate in one of
the other plans for the remainder of that performance year. In this event, an
individual may receive pro-rated awards based on the time that he/she
participated in each plan.

 

  b. A participant will not be eligible to receive any incentive compensation
award from either of these plans if the employee is a participant in the
Company’s 2002 Incentive Compensation Plan for 162(m) Officers.

 

4. Death, Disability, or Retirement

A participant may be eligible to receive a pro-rated incentive compensation
award in the event of the employee’s death, disability, or retirement. In the
case of a deceased participant, such incentive compensation award will be paid
to the participant’s estate.

 

5. Employment Status

Except as provided in Section III 4 (see above), in order to be eligible to
receive a payment from these plans, a participant must be an active employee of
the Company as of December 31 of the plan year, unless an exception is approved
in writing by the Company’s chief human resources and administrative officer.

 

2 of 7



--------------------------------------------------------------------------------

SECTION IV

GOAL SETTING AND PERFORMANCE CRITERIA

Goal setting and performance planning are essential elements of plan
administration. This requires establishing performance criteria, such as annual
goals, goal weights, and performance measures. Except as provided in the plan,
the Committee approves annual business and financial goals for the Company no
later than the end of the first quarter of the annual performance period.

 

1. Corporation Goals

For each performance year, until otherwise determined by the Committee,
financial and non-financial objectives will be established by the Committee in
its sole discretion.

 

2. Financial Measures

 

  a. The CEO’s recommended goals are reviewed and amended as appropriate, and
established by the Committee at its sole discretion. Measures may include, but
are not limited to: cash management, cash flow, return on investment, debt
reduction, revenue growth, net earnings, and return on equity.

 

  b. The Committee approves a performance threshold, a target level and a
maximum performance level for each of the financial measures for the performance
year.

 

3. Supplemental Goals

Supplemental goals may be either qualitative or quantitative such as, but not
limited to: customer satisfaction, contract acquisition, delivery schedule,
cycle-time improvement, productivity, quality, workforce diversity, and
environmental management. The CEO recommends the supplemental goals based on
sector goals contained in Annual Operating Plans and corporate office goals
established prior to the beginning of each year. Supplemental goals have stated
milestones and weights. The CEO’s recommended supplemental goals are reviewed
and amended as appropriate, and established by the Committee at its sole
discretion.

 

4. Individual Goals

Each year participants develop individual goals that support achievement of the
Company’s business plan and the specific goals established by the Committee in
the three aforementioned corporation goals. Individual goals are prepared,
approved and documented. The employee’s manager reviews these goals with each
participant to ensure they are aggressive, coordinated and focused on attainment
of Company business objectives.

SECTION V

PERFORMANCE DETERMINATION

At the end of the performance year the CEO evaluates the performance of each of
the operating units and that of the overall Company against the financial and
business goals established at the beginning of the performance year and submits
his assessment to the Committee.

The CEO’s final evaluation of performance (the “unit performance factor” or
“UPF”) is stated numerically and is a performance multiplier for individual
incentive targets. The UPF will vary from 0.0 to a maximum as approved by the
Committee.

 

3 of 7



--------------------------------------------------------------------------------

The Committee, in its sole discretion, after taking into account its appraisal
of the overall performance of the Company in the attainment of such
predetermined financial and non-financial objectives, may either increase or
decrease the company UPF for these plans.

SECTION VI

INCENTIVE COMPENSATION APPROPRIATIONS

 

1. The amount appropriated for the plans for a performance year is based on the
CEO’s determination of the UPF (as approved or modified by the Committee) and
applied to the individual incentive targets of participants. These
performance-adjusted targets are aggregated into the “Appropriated Incentive
Compensation” for the performance year.

 

2. In no event shall incentive compensation payable to participants for a
performance year exceed the appropriated incentive compensation for the plans as
approved by the Committee.

 

3. Any appropriated incentive compensation for a performance year, which is not
actually distributed to the participants as awards for such year, cannot be
transferred to the following performance year.

SECTION VII

INCENTIVE COMPENSATION AWARDS

 

1. Individual Award Factors

 

  a. Target award percentage—is established annually and is a percentage of
annual aggregate salary that reflects the varying impact of participant’s
positions on business results. Generally vice presidents will have higher target
award percentages than senior middle managers and so forth.

 

  b. Individual performance—prior to the submission of recommended incentive
compensation awards, each participant will be evaluated by his management in
relation to the participant’s achievement of predetermined individual goals and
his/her relative contribution during the performance year compared to other
participants to the success or profit of the Company. This assessment of
performance (the “individual performance factor” or “IPF”) is stated numerically
and is a performance multiplier for individual incentive targets. The IPF may
range from 0 to 1.5.

 

  c. Both the IPF and the UPF are multipliers for the individual participant’s
target award percentage to determine that participant’s incentive compensation
award.

 

2. ICP Awards:

 

  a. The Committee shall review the CEO’s recommendations and make the final
determination of each individual ICP participant’s incentive compensation award
for the performance year.

 

3. AIP Awards:

 

  a. Prior to the payment of any incentive compensation awards for a performance
year, the CEO, or his delegate, may in his sole discretion, adjust or reduce to
zero recommended amounts of incentive compensation awards to all or any of the
participants.

 

  b. The CEO or his delegate shall determine the amount of any adjustment in a
participant’s incentive compensation award on the basis of such factors as he
deems relevant, and shall not be required to establish any allocation or
weighting component with respect to the factors he considers.

 

4 of 7



--------------------------------------------------------------------------------

SECTION VIII

ADMINISTRATION OF THE PLANS

 

1. ICP: The Committee shall be responsible for the administration of the Plan.
The Committee shall:

 

  a. Interpret the ICP, make any rules and regulations relating to that plan,
determine which consolidated subsidiaries are significant for the purpose of the
first paragraph of SECTION III, and determine factual questions arising in
connection with the ICP, after such investigation or hearing as the Committee
may deem appropriate.

 

  b. As soon as feasible after the close of each performance year and prior to
the payment of any incentive compensation for such performance year, review the
performance of each participant and determine the amount of each participant’s
individual incentive compensation award, if any, with respect to that
performance year.

 

  c. Have sole discretion in determining incentive compensation awards under the
ICP, except that in making awards the Committee may, in its discretion, request
and consider the recommendations of the CEO and others whom it may designate.

 

  d. Any decisions made by the Committee under the provisions of this SECTION
VIII, as well as any interpretations of the ICP by the Committee, shall be
conclusive and binding on all parties concerned.

 

2. AIP: The CEO shall be responsible for the administration of this plan. The
CEO shall:

 

  a. Interpret the AIP, make any rules and regulations relating to the plan, and
determine factual questions arising in connection with the AIP.

 

  b. As soon as feasible after the close of each performance year and prior to
the payment of any incentive compensation for such performance year, review the
recommended awards of selected participants, as determined by the CEO, to
determine if the award is appropriate with respect to that performance year,
making any adjustments as he deems necessary and approving each such award.

 

  c. Review and approve the total incentive compensation award expenditure of
each sector and the Company overall.

 

  d. Any decisions made by the CEO under the provisions of this Section VIII, as
well as any interpretation of the AIP by the CEO, shall be conclusive and
binding on all parties concerned.

SECTION IX

METHOD OF PAYMENT OF INCENTIVE

COMPENSATION TO INDIVIDUALS

 

1. ICP Payments

 

  a. The amount of incentive compensation award determined for each participant
with respect to a given performance year shall be paid in cash or in common
stock of the Company (“Northrop Grumman common stock”) or partly in cash and
partly in Northrop Grumman common stock, as the Committee may determine. Except
as provided below in this Section IX and subject to any applicable deferred
compensation election to the contrary, payment of the incentive compensation
award with respect to a given performance year shall be made by March 15 of the
year following such performance year.

 

  b. Payments in cash may be made in a lump sum with respect to an incentive
compensation award for a performance year, or in installments, as the Committee
may determine and (in the case of installments) to the extent consistent with
Section 409A of the code. In either event, the Committee may impose such
conditions, including forfeitures and restrictions, as the Committee believes
will best serve the interests of the Company and the purposes of the ICP.

 

5 of 7



--------------------------------------------------------------------------------

  c. Payments in Northrop Grumman common stock may be made in full with respect
to an incentive compensation award for a performance year, or in installments,
as the Committee may determine and (in the case of installments) to the extent
consistent with Section 409A of the code. In either event, the Committee may
impose such conditions, including forfeitures and restrictions, as the Committee
believes will best serve the interests of the Company and the purposes of the
ICP.

 

  d. In making awards of Northrop Grumman common stock, the Committee shall
first determine all incentive compensation awards in terms of dollars. The total
dollar amount of all incentive compensation awards for a particular year shall
not exceed the appropriated incentive compensation for that performance year
under the ICP. After fixing the total amount of each Participant’s incentive
compensation award in terms of dollars, then if some or all of the award is to
be paid in Northrop Grumman common stock, the dollar amount of the incentive
compensation award so to be paid shall be converted into shares of Northrop
Grumman common stock by using the fair market value of such stock on the date of
the award. “Fair market value” shall be the closing price of such stock on the
New York Stock Exchange on the date of the award, or, if no sales of such stock
occurred on that date, then on the last preceding date on which such sales
occurred. No fractional share shall be issued.

 

  e. If an incentive compensation award is paid in Northrop Grumman common
stock, the number of shares shall be appropriately adjusted for any stock
splits, stock dividends, re-capitalization or other relevant changes in
capitalization effective after the date of award and prior to the date as of
which the participant becomes the record owner of the shares received in payment
of the award. All such adjustments thereafter shall accrue to the participant as
the record owner of the shares.

 

  f. Northrop Grumman common stock issued in payment of incentive compensation
awards may, at the option of the Board of Directors, be either originally issued
shares or treasury shares.

 

  g. Distribution of awards shall be governed by the terms and conditions
applicable to such awards, as determined by the Committee or its delegate. An
award, the payment of which is to be deferred pursuant to the terms of an
employment agreement, shall be paid as provided by the terms of such agreement.
Awards or portions thereof deferred pursuant to any other deferred compensation
plan or deferral arrangement shall be paid as provided in such plan or
arrangement. Any other awards the payment of which has been deferred, in whole
or in part, shall be paid as determined by the Committee.

 

  h. The Company shall have the right to deduct from all payments under the ICP
any federal, state, or local taxes required by law to be withheld with respect
to such payments.

 

  i. No participant or any other party claiming an interest in amounts earned
under the ICP shall have any interests whatsoever in any specific asset of the
Company. To the extent that any party acquires a right to receive payments under
the ICP, such right shall be equivalent to that of an unsecured general creditor
of the Company. Awards payable under the plan shall be payable in shares or from
the general assets of Northrop Grumman, and no special or separate reserve, fund
or deposit shall be made to assure payment of such awards.

 

2. AIP Payments

 

  a. The amount of incentive compensation award determined for each participant
with respect to a given performance year shall be paid in cash no later than
March 15 of the year following that performance year.

 

  b. The Company shall have the right to deduct from all payments under this
plan any federal, state, or local taxes required by law to be withheld with
respect to such payments.

 

  c. No participant or any other party claiming an interest in amounts earned
under the AIP shall have any interest whatsoever in any specific asset of the
Company. To the extent that any party acquires a right to receive payments under
the plan, such right shall be equivalent to that of an unsecured general
creditor of the Company. Awards payable under the AIP shall be payable in shares
or from the general assets of Northrop Grumman, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards.

 

6 of 7



--------------------------------------------------------------------------------

SECTION X

AMENDMENT OR TERMINATION OF PLANS

The Committee shall have the right to terminate or amend these plans at any time
and to discontinue further appropriations to the plans.

Without limiting the generality of the preceding paragraph, the Committee
reserves the right to adjust performance measures, the applicable performance
goals and performance results with respect to either or both of the plans to the
extent the Committee determines such adjustment is reasonably necessary or
advisable to preserve the intended incentives and benefits under the plans to
reflect (1) any change in capitalization, any corporate transaction (such as a
reorganization, combination, separation, merger, acquisition, or any combination
of the foregoing), or any complete or partial liquidation, (2) any change in
accounting policies or practices, or (3) the effects of any special charges to
earnings, or (4) any other similar special circumstances.

SECTION XI

EFFECTIVE DATE

These plans shall be effective for performance years commencing with and
following 2006 and shall stay in effect until amended, modified or terminated by
the Committee. The provisions of these plans, together with those of the 2002
Incentive Compensation Plan for Section 162(m) Officers, shall supersede and
replace those of prior plan documents.

SECTION XII

MISCELLANEOUS

 

1. Participation in any plan shall not constitute an agreement of the
participant to remain in the employ of and to render his/her services to the
Company, or of the Company to continue to employ such participant, and the
Company may terminate the employment of a participant at any time with or
without cause.

 

2. In the event any provision of the plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the plans, and the plans shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

3. All costs of implementing and administering the plans shall be borne by the
Company.

 

4. All obligations of the Company under the plans shall be binding upon and
inure to the benefit of any successor to the Company, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

 

5. The plans and any agreements hereunder, shall be governed by and construed in
accordance with the laws of the state of Delaware.

 

6. The rights of a participant or any other person to any payment or other
benefits under either of the plans may not be assigned, transferred, pledged, or
encumbered except by will or the laws of decent or distribution.

Neither of the plans constitutes a contract. Neither of the plans confers upon
any person any right to receive a bonus or any other payment or benefit. There
is no commitment or obligation on the part of Northrop Grumman (or any
affiliate) to continue any bonus plan (similar to the plans or otherwise) in any
particular year.

 

7 of 7